Citation Nr: 1423434	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  04-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board on several occasions.  Most recently, the Board denied entitlement to TDIU in a February 2012 decision.  The Veteran appealed the denial of TDIU to the Veterans Claims Court (Court).  In a September 2013 memorandum decision, the Court set aside the Board's decision and remanded the issue for a more complete reasons and bases.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities, including degenerative disc disease and degenerative joint disease of the cervical spine (neck disorder), temporomandibular joint dysfunction (TMJ), and dysthymia, likely render him unable to follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for total disability based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to TDIU.  As discussed in the previous February 2012 decision, the Veteran meets the schedular criteria for TDIU under VA regulations due to his service-connected neck disorder, TMJ, and dysthymia.  Therefore, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.

The record reflects the Veteran has not worked since approximately 1987.  He previously worked as a farmer and a store clerk.  He completed his high school education, and attended a one year farming vocational program after high school.

As discussed above, the Court remanded the issue of entitlement to TDIU for additional reasons and bases, including a discussion of whether the April 2010 VA examination report was adequate.

Since the September 2013 Court decision, the Veteran has submitted additional new evidence, including the January 2014 report of a private vocational expert.  This private expert reviewed the Veteran's complete claims file, as well as personally interviewed the Veteran.  She then opined the Veteran was unable to work due to his service-connected neck disorder, dysthymic disorder, and TMJ.  The private expert explained that due to his service-connected physical limitations he could no longer complete the activities of his previous occupation, including work as a farmer and retail store clerk.  Additionally, he did not have the occupational skills for most sedentary or even light duty occupations, and his TMJ would impact his ability to communicate at such employment.  Therefore, the Board finds this newly submitted report from a private vocational expert provides probative evidence in favor of the Veteran's claim.

The claims file contains additional evidence suggesting the Veteran is still capable of securing and following a substantially gainful occupation, including the April 2010 report from a VA examination.  Moreover, the private expert's report implies she commingled the Veteran's service-connected neck disorder with his nonservice-connected low back disorder.  See, e.g., "his inability to sustain gainful employment are all due to his service-connected back issues..."; "he has constant back, joint and neck pain associated with DJD and Cervical Spine Disease...").  This is especially important here, where the Veteran has repeatedly referred to his nonservice-connected back condition as one of the reasons he could no longer work, yet impairment from that condition cannot be considered.  The report also fails to reconcile conflicting evidence such as the Veteran stating he was so physically debilitated that he could not change a light bulb versus VA outpatient records showing he stayed physically active and continued to do light farm work, even after turning the farm over to his children.  

However, VA regulations provide that all reasonable doubt should be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, even with the reduced probative weight of the January 2014 report from the private vocational expert, it is still sufficient to place the evidence in equipoise when all reasonable doubt is resolved.  Therefore, the Board finds the Veteran is not able to secure and follow substantially gainful occupation, and TDIU is granted.  

Because entitlement to TDIU is granted, no further discussion of the Veteran's work ability or adequacy of the April 2010 VA examination is required.


ORDER

The Veteran's claim for total disability based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


